Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.

Amendment Entry
2.	Applicant's amendment and response filed April 20, 2022 is acknowledged and has been entered.  Claim 6, 15, and 24 have been amended.  Claim 9 has been cancelled. Claims 1, 2, 4, 5, 12, 15, 17, 19, 20, and 25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  Accordingly, claims 1, 2, 4-8, 12, 13, 15, 17, 19-22, 24 and 25 are pending.  Claims 6-8, 13, 21, 22, and 24 are under examination.

Withdrawn Rejections / Objections
3.	Any objection or rejection not reiterated herein, has been withdrawn.
4.	The rejections of claim 9 are now moot in light of Applicant's cancellation of the claims.

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 6-8, 13, 21, 22, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,678,073, the ‘073 patent.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to methods of labeling leukocytes, both reciting a first and second combination of reagents, wherein the instant claims encompass the reagents/solutions of claims 1-7 of the ‘073 patent.  The ‘073 patent recites no centrifugation steps (claim 5).  As the method steps of the ‘073 anticipate the instant methods, the results are inherent. While  the ‘073 patent recites forming third combination, the instant claims recite “comprising” thus encompass additional steps.
	This rejection is being maintained for reasons of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 6-8, 21, and 22 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Chow et al. (US 2006/0046272) in view of James et al. (US 2001/0031482) for reasons as follows. 
	Chow et al. disclose a method for labeling intracellular proteins or markers in leukocytes (Abstract; [0023, 0029, 0043]. The method comprises (a) forming a “first” combination of (i) a cellular composition comprising leukocytes (whole blood which contains intact leukocytes or white blood cells (WBCs)) and (ii) a cross-linking agent which is formaldehyde at a concentration of 1-2% (i.e. 2% final concentration and encompassed within 0.5 to 2%) which is suitable for cross-linking intracellular proteins/antigens, lipoproteins and nucleic acids in the leukocytes (i.e. Method A) ([0012, 0025, 0068, 0069, 0072, 0073]; Figure 4; Table 1). The method further comprises (b) forming a “second” combination by adding to the “first” combination, a solution comprising: a permeabilizing agent (detergent) such as Triton X-100- lysis buffer in an amount of 0.1% that permeabilizes the leukocytes and lyses red blood cells (RBCs) [0012, 0027, 0028, 0070, 0071]. In paragraph [0071] Chow et al. specifically teach that Triton X-100 at a final concentration of 0.1% showed RBC lysis and separation of WBC populations.  In paragraph [0077]. Chow et al. teach that after forming the first combination (whole blood + formaldehyde) and treatment with permeabilizing agent (detergent) to form the second combination, sodium chloride (NaCl) was also added to the sample mixture to make 1M or 2M second combination in NaCl by direct addition of concentrated stock solution, after visible lysis of the RBCs [0077]. Thereafter, Chow et al. further teach adding a binding agent that specifically binds to intracellular target marker (protein, antigen) in the leukocytes; wherein the addition is performed either concurrently or immediately subsequent (Abstract; [0008; 0023, 0025, 0047, 0049]).  The binding agent comprises an antibody (specific binding agent) that specifically binds to the intracellular target marker in the leucocytes and a detectable agent (label) [0025, 0047-0049]. The second combination mixture is incubated for 30 min and the detectably-labeled leukocytes with labeled target markers are analyzed using flow cytometry. Chow et al. teach that pH is an important assay variable in 1) neutralizing the cross-linking activity by formaldehyde (i.e. cross-linking agent) which masks the intracellular target marker protein/antigen epitopes, rendering them inaccessible for labeled antibody binding; and in 2) unmasking the target marker epitopes that were masked by the formaldehyde to, thus, render them accessible for labeled antibody binding (Figure 5).  
	Chow et al. do not teach that the solution in the second combination comprises a neutralizing agent comprising ammonium chloride (NH4Cl), wherein no centrifugation is performed between steps a) and b). Chow et al. do not teach the pH in the range of 6 to 6.6.
	James et al. teach a composition for neutralizing (quenching) formaldehyde fixation of cells/tissue without the need to physically remove the cells from the fixative solution to advantageously prevent secondary crosslinking reactions from occurring (Abstract; [0038, 0046]). The neutralizing agent is ammonium chloride which is a formaldehyde reactive agent that would substantially stop the fixation of the biological samples [0073, 0082]; hence, neutralize the cross-linking activity of formaldehyde as the crosslinking agent.  According to James et al., it is important to control fixation since cross-linkages prevent certain antibodies from penetrating the cells causing loss of assay sensitivity in flow cytometry assays for target analytes [0003, 0019, 0023, 0124].  James et al. further teach that it is important to achieve a compromise between the preservation of tissue morphology and loss of antigenicity, wherein residual formaldehyde can be left after neutralization for both maintaining the level of fixation and suppressing decay of the sample, and wherein pH is strongly associated with the residual formaldehyde concentration ([0023, 0083, 0080]; Example 18). As shown in Table 14, a pH increased to 6.0 reduces the % of initial formaldehyde left to less than 11% or a pH  increased to 6.3 reduces the % of initial formaldehyde left to less than 10%.  According to James, the consumption of formaldehyde appeared to approach an asymptote within a pH range of 6.0 to 7.0  (encompassed within the range 6.0 to 6.6 recited in claim 6) [0174].  
	It would have been prima facie obvious before the effective filing of the claimed invention to have modified the second combination mixture of Chow to include a neutralizing agent in the form of ammonium chloride as taught by James to neutralize the cross-linking activity of the crosslinking agent to an acceptable level, such as in the case of formaldehyde, to further stabilize cellular antigens and unmask their epitopes to render them accessible to labeled antibody binding, reduce assay variability, and increase assay sensitivity and reliability as shown by James in [0030].   It would have also been prima facie obvious to have avoided centrifugation in the method of Chow for the removal of the cross-linker as taught by James because James taught and showed that formaldehyde fixation can be controlled by quenching with a neutralizing agent without the need to physically remove the cell sample from the fixative i.e. no centrifugation.  One of ordinary skill in the art would have been motivated to do so to closely monitor fixation as taught in James [0037][0038][0039] because avoiding additional centrifugation allows one to save time and reagent cost.  One of ordinary skill in the art would have had reasonable expectation of success in combining the teaching of James with Chow because both references are directed to the same analogous art and drawn to providing solutions to the same problems that are pertinent to the invention; that being preserving and unmasking intracellular antigenic epitopes for target marker analysis using flow cytometry.
	With respect to the recitation of 1) neutralizing agent concentration of 1-100 mM in claim 6 and 5-20 mM in claim 7 contained in the solution having a permeabilizing agent and a neutralizing agent in claim 6; 2) the volume of the solution is 1-10 times the volume of the first combination in claim 8; 4-8 times the volume in claim 21; and 6 times the volume in claim 22; it is maintained that reagent concentrations and ratios of interacting cross-link agents, permeabilizing agents, and neutralizing agents in methods of preserving, permeabilizing, and stabilizing intracellular antigenic epitopes of cells in preparation for single cell analysis using flow cytometry, all encompass result effective variables which the prior art references have shown may be altered in order to achieve optimum results.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Since Applicant has not disclosed that the specific limitations encompassing concentrations, volumes, and ratios of reagent solutions in claims 6-8, 21, and 22 are for any particular purpose or solve any stated problems that are not resolved by the prior art references and both of Chow and James taught that reagent parameters often vary according to the sample being analyzed; and various matrices, solutions and parameters appear to work equally as well; absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures.

7.	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chow et al. (US 2006/0046272) in view of James et al. (US 2001/0031482) as applied to claim 6 above, and further in view of Van Agthoven et al. (US Patent 7,678,578). 
Chow et al. and James et al. are discussed supra. Chow et al. and James et al. are silent with respect to the detergent being C12-type alkane.  
Van Agthoven et al. disclose a cell permeabilization and stabilization reagent and method for use in cell-based flow cytometry.  The reagent comprises C12-type alkane detergent (tris lauryl sulphate) which is suitable for the permeabilization of leukocytes at pH 6 (Abstract; col. 2 lines 1-10).
It would have been prima facie obvious before the effective filing of the claimed invention, to have incorporated the C12-type alkane taught by Van Agthoven into the permeabilizing agent in the method of Chow as modified by James because Van Agthoven taught that C12-type alkane has been shown to preserve light scatter measurements while maintaining the integrity of cell antigenic epitopes such as those used in the methods of Chow and James; hence, rendering the C12-type alkane of Van Agthoven suitable for preserving and stabilizing cellular constituents or markers for binding to labeled antibodies for subsequent analysis by flow cytometry.  

Response to Arguments
8.	Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive. 
	A) Applicant amended claim 6 to recite “(a)(ii) a cross-linking agent that is formaldehyde”, “(b)(ii) “a neutralizing agent comprising sodium chloride (NaCl) and ammonium chloride (NH4Cl),” and “the permeabilizing agent is added in amount capable of permeabilizing said leukocytes, and lysing said red blood cells to effect the lysis of substantially all red blood cells contained in the cellular composition, while the majority of leukocytes contained in the cellular composition are not lysed”; and argues that the cited references, Chow and James, neither describe nor suggest the amendments articulated in claim 6. Applicant specifically contends that each of Chow and James is devoid of teaching the added limitation in claim 6, now amended to recite the cross-linking agent limited to formaldehyde and the neutralizing agent as including “NaCl and NH4Cl” and that the “permeabilizing agent is effective in lysing all red blood cells while the majority of leukocytes are not lysed.”
	Applicants argument is not persuasive because as set forth herein supra, Chow teaches (a) forming a first combination comprising (i) a cellular composition comprising leukocytes or whole blood and (ii) formaldehyde at a concentration of 1-2%; then (b) adding to the first combination, (ii) a solution comprising: a permeabilizing agent such as Triton X-100- lysis buffer in an amount of 0.1% that effectively and sufficiently permeabilizes the leukocytes and lyses RBCs [0071]; and sodium chloride (NaCl) was also added to the resultant sample mixture by direct addition of concentrated stock solution, after visible lysis of the RBCs [0077].  Although Chow is silent in teaching ammonium chloride (NH4Cl) that is combined with the solution to complete a neutralizing agent, James is incorporated into the teaching of Chow and relied upon for the teaching of NH4Cl which is a formaldehyde reactive (neutralizing) agent that substantially stops the fixation of cells to neutralize and physically remove the effects of formaldehyde and advantageously prevent secondary crosslinking reactions from occurring. The addition and presence of NaCl to the resultant sample mixture (a) (i) (ii) and (b) (i) (ii) in Chow and subsequent addition of NH4Cl as taught by James for its formaldehyde neutralization reactive property in cells treated with formaldehyde as taught in Chow appears to read on Applicant’s claimed invention recited in amended claim 6 which now recites (b) (ii) forming a second combination including (i) said first combination, (ii) a solution comprising a permeabilizing agent, NaCl, and NH4Cl comprised in a neutralizing agent. The rejection is, therefore, maintained for reasons of record and as updated supra.  

Allowable Subject Matter
9.	Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest labeling a leukocyte marker, comprising: (a) forming a first combination including: (i) a cellular composition comprising leukocytes, and (ii) a cross-linking agent that is formaldehyde having a final concentration of 0.5% to 2% (v/v) in the first combination; (b) forming a second combination including: (i) the first combination, (ii) a solution in a concentration of 1 to 100 mM with a pH of 6.0 - 6.6 comprising a permeabilizing agent that permeabilizes the leukocytes and a neutralizing agent which is a mixture of sodium chloride (NaCl) and ammonium chloride (NH4Cl), and optionally glycine, tris(hydroxymethyl)aminomethane (Tris), ethanolamine, or a mixture thereof; wherein the neutralizing agent neutralizes the cross-linking activity of formaldehyde; and (iii) a binding agent that binds the leukocyte marker and which is conjugated to a detectable agent; wherein no centrifugation is performed between step (a) and step (b) and the permeabilizing agent is added in amount capable of permeabilizing the leukocytes, and substantially and effectively lysing the RBCs contained in the cellular composition, while the majority of leukocytes contained in the cellular composition are not lysed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



June 2, 2022